EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Conklin on 1/18/2022.
This application has been amended as follows:

Claim 2 has been replaced with
-- (Currently Amended) The access point according to claim 1, wherein the second available channel set does not include a primary channel.--

Claim 5 has been replaced with
-- (Currently Amended) A first station comprising a processor and a memory, wherein the memory stores program code, and the processor invokes the program code stored in the memory to execute the following operations:
receiving, by the first station, signaling for indicating a first channel set available to the first station, 
wherein the first channel set is used for the first station to receive and transmit data only on the first channel set, and 

receiving, by the first station, (i) a trigger frame for triggering the first station to send data using a first operating channel, or (ii) a first physical layer protocol data unit (PPDU) by using the first operating channel,
wherein the same trigger frame also triggers a second station to send data using a second operating channel, or a second PPDU is received at the same time as the first PPDU, by the second station, by using the second operating channel, 
wherein the first operating channel is among the first channel set and the second operating channel is among a second available channel set, 
wherein the first and second operating channels do not overlap, and
wherein the second channel set includes the channels available to the first station that are not part of the first channel set.--

Claim 6 has been replaced with
-- (Currently Amended) The station according to claim 5, wherein the second available channel set does not include a primary channel.--

Claim 9 has been replaced with
-- (Currently Amended) A non-transitory, computer readable medium storing a program code that, when executed by a computer, executes instructions that provide the following operations:

wherein the first channel set is used for the first station to receive and transmit data only on the first channel set, and
wherein a total bandwidth of the first channel set is less than a bandwidth of channels of an access point available to the first station; and
receiving (i) a trigger frame for triggering the first station to send data using a first operating channel, or (ii) a first physical layer protocol data unit (PPDU) by using the first operating channel,
wherein the same trigger frame also triggers a second station to send data using a second operating channel, or a second PPDU is received at the same time as the first PPDU, by the second station, by using the second operating channel, 
wherein the first operating channel is among the first channel set and the second operating channel is among a second available channel set, 
wherein the first and second operating channels do not overlap, and
wherein the second channel set includes the channels available to the first station that are not part of the first channel set.--

Claim 10 has been replaced with
-- (Currently Amended) The non-transitory, computer readable medium according to claim 9, wherein the second available channel set does not include a primary channel.--

Claim 14 has been replaced with
-- (Currently Amended) The access point according to claim 1, wherein, before sending, by the access point, signaling for indicating the first channel set available to the first station operating in a power saving mode, the processor invokes the program code stored in the memory to execute:
receiving, by the access point, a request for enabling the power saving mode from the first station; and
sending, by the access point, a request response to the first station.--

Claim 17 has been replaced with
-- (Currently Amended) The station according to claim 5, wherein, before receiving, by the first station, signaling for indicating the first channel set available to the first station operating in a power saving mode, the processor invokes the program code stored in the memory to execute:
sending, by the first station, a request to the access point; and
receiving, by the first station, a request response and a second signaling that are sent by the access point, wherein the second signaling is used to instruct the first station to enable the power saving mode.--


REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 12/14/2021.
Claim(s) 3-4, 7-8 and 11-12 and 20 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-2, 5-6, 9-10 and 13-19 is/are currently pending.

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 12/14/2021, with respect to the rejection of claims 1-2, 5-6, 9-10 and 13-19 under 35 U.S.C. 103 and the Examiner’s amendment as shown above have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 1-2, 5-6, 9-10 and 13-19 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Tao et al. US 20100214997, teaches resource allocation associated with intra-cluster scheduling and inter-cluster scheduling (see Abstract).
A close reference, Li et al. US 20180220437, teaches STA1 performing uplink communication via a plurality of bands with a plurality of bandwidths (see FIG. 7).
A close reference, Quan et al. US 20130195036 (U.S. Patent Application Publications citation #1, listed on IDS dated 9/1/2020), teaches selecting a channel from a plurality of channels based on estimated quality (see Abstract).
A close reference, Qualcomm Incorporated WO 2014179579 (Foreign Patent Documents citation #10, listed on IDS dated 9/1/2020), teaches an AP transmitting a plurality of CTS frames prior to downlink communications (see FIG. 8B).
A close reference, Banerjea US 8811426 (U.S. Patents citation #2 listed on IDS dated 9/1/2020), teaches switching from a first bandwidth to a second bandwidth based on operating conditions (see FIGs. 2-3).
A close reference, Seok US 20160088602 (U.S. Patent Application Publications citation #15, listed on IDS dated 9/1/2020), teaches a trigger frame initiating uplink transmissions from a plurality of STAs (see FIG. 12).
A close reference, Lee et al. US 20150103713 (U.S. Patent Application Publications citation #13, listed on IDS dated 9/1/2020), teaches RTS triggering communication for power save mode (see FIG. 6A.)
A close reference, Chu et al. US 20190313404 (U.S. Patent Application Publications citation #12, listed on IDS dated 9/1/2020), teaches triggering communication from a plurality STAs (see FIGs. 3B, 4, 17, 18).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-2 and 13-15, the cited prior art either alone or in combination fails to teach the combined features of:

wherein a total bandwidth of the first channel set is less than a bandwidth of channels of the access point available to the first station; and
sending, by the access point, at the same time (i) a trigger frame to each of the first station and a second station for triggering the first and second stations to send data using first and second operating channels, respectively, or (ii) first and second physical layer protocol data units (PPDUs) by using the first and second operating channels, respectively,
wherein the first operating channel is among the first channel set and the second operating channel is among a second available channel set, 
wherein the first and second operating channels do not overlap, and
wherein the second channel set includes the channels available to the first station that are not part of the first channel set.

As per claim(s) 5-6 and 16-18, the cited prior art either alone or in combination fails to teach the combined features of:

wherein a total bandwidth of the first channel set is less than a bandwidth of channels of an access point available to the first station; and

wherein the same trigger frame also triggers a second station to send data using a second operating channel, or a second PPDU is received at the same time as the first PPDU, by the second station, by using the second operating channel, 
wherein the first operating channel is among the first channel set and the second operating channel is among a second available channel set, 
wherein the first and second operating channels do not overlap, and
wherein the second channel set includes the channels available to the first station that are not part of the first channel set.

As per claim(s) 9-10 and 19, the cited prior art either alone or in combination fails to teach the combined features of:

wherein a total bandwidth of the first channel set is less than a bandwidth of channels of an access point available to the first station; and

wherein the same trigger frame also triggers a second station to send data using a second operating channel, or a second PPDU is received at the same time as the first PPDU, by the second station, by using the second operating channel, 
wherein the first operating channel is among the first channel set and the second operating channel is among a second available channel set, 
wherein the first and second operating channels do not overlap, and
wherein the second channel set includes the channels available to the first station that are not part of the first channel set.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael K Phillips/Examiner, Art Unit 2464